Citation Nr: 1111145	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-34 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty from November 1967 to November 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from September 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss.  In July 2010, the Veteran testified before the Board at a hearing held at the RO.


FINDING OF FACT

The Veteran's bilateral hearing loss is related to in-service acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by the Veteran's service.   38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service connection for certain chronic diseases, including sensorineural hearing loss, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  Satisfactory evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  That provision does not establish a presumption of service connection; rather, it eases a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service; both of these inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Veteran contends that his current hearing loss is related to acoustic trauma sustained in service.  Specifically, he contends that while in service, he worked as a helicopter mechanic and was exposed to jet engine noise on a daily basis.  Additionally, he contends that he was exposed to weapons, mortars, and artillery fire while in combat in Vietnam.  

The Veteran's service separation papers show that he was awarded the combat air crew insignia with three stars.  Because the Veteran's service personnel records show that he received awards demonstrating that he was involved in combat, the Veteran is entitled to a reduced evidentiary burden as applies to the question of service incurrence.  38 U.S.C.A. § 1154(b) (West 2002).  Additionally, his military occupational specialty was that of helicopter mechanic.  Thus, the Veteran's described duties and noise exposure are consistent with his service.  

Having determined that the Veteran was as likely as not exposed to acoustic trauma during his service, the remaining questions before the Board are whether the Veteran has a current diagnosis of hearing loss for which service connection may be granted and whether there is nexus between such hearing loss and his service.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; when the thresholds for at least three of these frequencies are 26 decibels; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Service medical records show that on November 1967 enlistment examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
5
LEFT
5
5
0
-
5
On November 1971 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
15
15
LEFT
10
10
10
5
10

The first post-service treatment record evidencing hearing loss is dated in March 1991, at which time the Veteran reported that he had last had his hearing tested in 1971 while in service.  When asked how long he had experienced a hearing problem, he filled in a question mark.  He stated that he had trouble understanding conversations, hearing in a crowd, and hearing the telephone.  Audiometric testing resulted in a diagnosis of high frequency hearing loss.  December 1994 and February 1998 records show that the Veteran reported acoustic trauma when he worked as a jet engine mechanic while in service.  In April 2003, his hearing loss had worsened.  He was noted to have started wearing hearing aids in 1998.  

In April 2008, the Veteran's spouse submitted a statement that when she met the Veteran in 1972, she noticed that he had trouble hearing and that his hearing had become progressively worse throughout the years.  

On October 2008 VA examination, the Veteran reported that the onset of his hearing loss was in 1969.  He reported that when he was overseas during service, he was not provided with hearing protection and only used hearing protection once he returned home.  He denied any significant post-service noise exposure and stated that he worked in an office.  He stated that he used hearing protection when he hunted.  Audiological examination revealed bilateral sensorineural hearing loss that met VA standards for consideration as a disability.  38 C.F.R. 3.385 (2010).  After reviewing the claims file, including the service medical records, the examiner determined that it was less likely than not that the Veteran's hearing loss was related to military noise exposure.  In so determining, the examiner found it to be significant that the November 1967 entrance examination, September 1969 and October 1970 periodic examinations, and November 1971 separation examination all showed normal hearing sensitivity, indicating no hearing loss during service or on separation from service.  The examiner found that it was at least as likely as not that the Veteran's tinnitus was related to his service, stating that the Veteran was exposed to significant noise exposure during service and there was nothing to rule out that the noise exposure caused his current tinnitus.

On October 2009 VA examination, in response to the Veteran's representative's argument that the service medical records showed decreased hearing on separation examination, the same examiner reviewed the Veteran's entrance and separation audiological examinations for a second time.  The examiner determined that although there was a difference in the results, there was no significant shift in hearing acuity.  After conducting physical examination of the Veteran, the examiner concluded that throughout the Veteran's service, hearing sensitivity was documented to be within normal limits.

In November 2009, the same examiner completed an addendum opinion and stated that after once again reviewing the Veteran's service medical records, which did not show evidence of any hearing loss in service, it was less likely than not that the current hearing loss was caused by service.

In June 2010, the Veteran submitted a private opinion in which his physician found it to be likely that the Veteran sustained acoustic injury in service that caused his current hearing loss.  In so concluding, the physician determined that when comparing the entrance examination with the separation examination, which showed a 15 to 20 decibel difference at 500 Hertz and a 10 decibel difference at 4000 Hertz in the right ear, and a 10 decibel difference at 2000 Hertz, a 15 decibel difference at 3000 Hertz, and a 15 decibel difference at 4000 Hertz in the left ear, there was definite evidence of damage to the inner ear during service to cause the current bilateral hearing loss.  

In this case, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran's current bilateral hearing loss is related to his service.  While the VA examiner found that the differences in the Veteran's entrance and separation audiometric examinations were not significant and therefore did not an indicate hearing loss, the private physician disagreed and found that the difference in decibels, shown at multiple frequencies in both ears, was indicative of inner ear trauma that marked the onset of the Veteran's hearing loss.  When determining whether the Veteran is entitled to service connection for bilateral hearing loss, the Board finds the private opinion to ultimately be more persuasive when taking into account the Veteran's participation in combat in Vietnam and his military occupational specialty of helicopter mechanic when determining that his noise exposure in service caused inner ear damage leading to hearing loss.  In that regard, the Veteran has provided credible and competent testimony that he was exposed to constant, daily engine noise and combat noise while in Vietnam, and that noise exposure was taken into account by the private examiner.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where examiner did not comment on the Veteran's report of in-service injury and instead relied on the service treatment records to provide a negative opinion).  Significantly, the private examiner provided a thorough rationale in concluding that there was evidence of decibel shifts by the end of service indicating inner ear damage, and that shift was also at least acknowledged by the VA examiner.  Accordingly, in light of the private opinion, and in taking into account the Veteran's conceded acoustic trauma in service, the Board concludes that service connection for hearing loss is warranted. 

Therefore, resolving all reasonable doubt in favor of the Veteran as is required by law, the Board concludes that it is at least as likely as not that the Veteran incurred bilateral hearing loss as a result of his active duty.  In this case, service incurrence has been shown by satisfactory lay evidence, consistent with the injuries sustained while on active service, and continuity of the disability since his discharge from service, as well as a positive medical opinion.  Therefore, service connection for hearing loss is warranted.  Ashley v. Brown, 6 Vet. App. 52 (1993); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).



ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


